Citation Nr: 0824073	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-26 152	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to January 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  In October 2005, the Board remanded the issue on 
appeal for a VA examination and an opportunity for the 
veteran to identify any further treatment he had received for 
his claimed disability.  The Board finds that the 
aforementioned development has been completed and will 
proceed with further consideration of the appeal.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss has not been shown to be casually 
or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a), 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in February 2002.  The letter addressed 
the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  Further, the veteran was 
provided with notice of the relevant rating criteria or 
effective date provisions in the March 2006 supplemental 
statement of the case (SSOC).  In any event, as the Board 
concludes below that the veteran is not entitled to service 
connection for bilateral hearing loss, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, the Board finds that 
VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records and 
relevant VA treatment records and private records that he 
identified.  Additionally, the veteran was afforded a VA 
examination in March 2006.  The Board, therefore, finds that 
the VCAA duty to assist has also been satisfied.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only such 
conditions as are recorded in examination reports.  History 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  In cases where the disease or injury at issue is 
not noted on the entrance examination, a two-pronged test is 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss.  The veteran contends that he has bilateral 
hearing loss as a result of noise exposure and inadequate 
treatment following ear infections in service.  In this case, 
the presumption of soundness applies because the veteran's 
March 1955 enlistment examination did not indicate hearing 
loss.  Although there is some evidence indicating that the 
veteran may have had preexisting right ear hearing loss, 
including his own statements and March 1956 notation that he 
had decreased right ear hearing since age 15, the Board finds 
that there is insufficient evidence establishing that any 
hearing loss clearly and unmistakably existed prior to 
service.  Significantly, on the March 1955 enlistment 
examination the veteran's ears and drums were found to be 
clinically normal, his bilateral whispered voice scores were 
15/15, and he had a "1" in "H" category in PULHES.  (In a 
physical profile block on an examination report there are six 
categories (P, U, L, H, E, S), including "H" for hearing.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service)).  Thus, as a matter 
of law, the presumption of soundness cannot be rebutted, and 
the Board must find that any right ear hearing loss did not 
preexist his period of service.  Therefore, the Board's 
analysis must turn to the issue of whether hearing loss was 
incurred during the veteran's active service.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  VAOPGCPREC 
3-03 (July 16, 2003).

The veteran's service treatment records contained an April 
1956 clinical record indicating that he had scarring in both 
ear drums and audiometric readings reflecting a slight 
hearing loss in his right ear.  The veteran reported that he 
had diminished hearing since age 15.  The impression was 
conductive hearing loss probably due to an old infection.  In 
June, July, and October 1956, the veteran was treated for ear 
infections, otitis externa, and right ear otitis media.  
However, his December 1958 separation examination found his 
ears and drums to be clinically normal and his whispered and 
spoken voice scores were 15/15 bilaterally.  

The veteran indicated in his March 2002 VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, that he was treated at 
M.H.M.C. from 1979 to 1999 for several conditions, to include 
hearing loss.  However, records received from M.H.M.C. in 
March and June 2002 were negative for any complaints of 
hearing loss.  In fact, the first notation of decreased 
hearing was in a May 2001 VA treatment entry, which found 
moderate high frequency sensorineural hearing loss in the 
left ear and mild to moderate mixed loss in the right ear.  
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of 
bilateral hearing loss , the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove a 
claim that bilateral hearing loss had its onset in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the Board concludes that the lack of complaints of hearing 
loss in the contemporaneous evidence has greater probative 
value than history as reported by the veteran that he has 
received treatment for his hearing periodically since 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  As 
such, there has been no showing of bilateral hearing loss 
until decades after service.  

Additionally, the results of the March 2006 VA examination do 
not support the veteran's claim.  The veteran reported having 
right ear hearing loss following cleanings for excessive wax.  
The veteran reported no hazardous post service noise 
exposure.  The diagnosis was profound mixed hearing loss in 
the right ear and moderately severe sensorineural hearing 
loss in the left ear.  After reviewing the claims file and 
noting the in-service findings of ear infections, the 
examiner concluded that it was less likely as not that the 
bilateral hearing loss is the result of exposure to noise or 
to infections during military service.  Regarding the right 
ear, the examiner reasoned that although the whispered and 
spoken voice tests administered at separation in December 
1958 could overlook a loss of hearing particularly in the 
high frequencies, a significant hearing loss from ear 
infections added to his hearing loss at age 15 most likely 
would have been noted by the tests.  Further, the May 2001 VA 
hearing test showed mild conductive hearing loss and the 
acoustic immittance test did not indicate conductive hearing 
loss.  Moreover, as the results of the current examination 
reflected profound hearing loss indicating an active ear 
infection, the examiner concluded that an active ear 
infection from the military service would have produced a 
greater hearing loss than shown on the May 2001 hearing test.  
Regarding the left ear, the examiner noted that the veteran 
was not aware of any hearing loss during service.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this regard, the VA examiner reviewed the claims file and 
provided reasoning for his conclusions that is consistent 
with evidence of record.  Therefore, the Board finds the 
March 2006 VA examiner's opinion to be highly probative and 
attaches it great probative weight.  Moreover, to the extent 
that the veteran contends that his bilateral hearing loss is 
the result of in-service ear infections and noise exposure, 
he, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, the Board concludes that bilateral hearing loss was 
not incurred in-service.  Further, the March 2006 VA examiner 
concluded that it was less likely as not that the bilateral 
hearing loss is the result of exposure to noise or to 
infections during military service.  Additionally, the first 
indication of bilateral hearing was not until many years 
after the veteran's separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).  Therefore, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5107(b).  Accordingly, entitlement to service 
connection for bilateral hearing loss is denied.





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


